Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 1 of 19 PageID #:54




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 2 of 19 PageID #:55




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 3 of 19 PageID #:56




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 4 of 19 PageID #:57




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 5 of 19 PageID #:58




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 6 of 19 PageID #:59




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 7 of 19 PageID #:60




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 8 of 19 PageID #:61




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 9 of 19 PageID #:62




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 10 of 19 PageID #:63




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 11 of 19 PageID #:64




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 12 of 19 PageID #:65




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 13 of 19 PageID #:66




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 14 of 19 PageID #:67




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 15 of 19 PageID #:68




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 16 of 19 PageID #:69




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 17 of 19 PageID #:70




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 18 of 19 PageID #:71




                                                                     EXHIBIT 2
Case: 1:20-cv-05264 Document #: 4-2 Filed: 09/08/20 Page 19 of 19 PageID #:72




                                                                     EXHIBIT 2
